PER CURIAM.
Upon review of the Hearing Committee and Disciplinary Board findings and recommendations, to which no objections have been filed, and considering the record, transcript and exhibits, it is the decision of the court that the Board’s recommendations be adopted.
Accordingly, IT IS ORDERED, ADJUDGED AND DECREED that David J. Dennis be disbarred, that his name be stricken from the roll of attorneys, and that his license to practice law in the State of Louisiana be revoked. Proof of full restitution of amounts due the complainants as set forth in the Board’s report will be considered if respondent applies for readmission. All costs of this proceeding are assessed to respondent.
Disbarment ordered.